     Case 8:20-cv-00457-JLS-ADS Document 66 Filed 02/24/21 Page 1 of 2 Page ID #:595




1     David M. Ring (SBN 151124)
      Neil K Gehlawat (SBN 289388)
2     TAYLOR & RING, LLP
      1230 Rosecrans Avenue, Suite 360
3
      Manhattan Beach, California 90266
4
      Telephone: (310) 209-4100
      Facsimile: (310) 208-5052
5
      Email: Ring@taylorring.com
      Email: Gehlawat@taylorring.com
6

7     Olivier A. Taillieu (SBN 206546)
      THE DOMINGUEZ FIRM
8     3520 Wilshire Blvd., Suite 2200
      Los Angeles, CA 90010
9     Tel: (213) 388-7788
      Fax: (213) 388-9540
10    Email: otaillieu@dominguezfirm.com
11    Attorneys for Plaintiff RUTH C.
12

13
                              UNITED STATES DISTRICT COURT
14
                             CENTRAL DISTRICT OF CALIFORNIA
15

16    RUTH C., an individual,                              ) CASE NO. 8:20-cv-00457-JLS (ADSx)
                                                           )
17                                                         )
                         Plaintiff,                        ) STIPULATION OF DISMISSAL
18                                                         )
                                                           ) [FRCP 41(a)(1)(A)(ii)]
19          v.                                             )
                                                           )
20                                                         )
      XAVIER AGUIRRE, an individual; and                   )
21    Does 1 to 10, inclusive,                             )
                                                           )
22                                                         )
                         Defendants.                       )
23

24
            The parties, by and through their attorneys of record, stipulate as follows:
25
            Pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(ii), Plaintiff RUTH C
26
      dismisses her 42 U.S.C. section 1983 claim against Defendants California Highway Patrol
27
      Captain Ryan B. Shackleford, Lieutenant Aaron S. Knarr, Lieutenant Gustavo Torres, and
28
      Sergeant Scott M. Stoos, Ryan B. Shackleford, Aaron S. Knarr, Gustavo Torres, and Scott

                                                       1

                                 STIPULATION OF DISMISSAL [FRCP 41(a)(1)(A)(ii)]
     Case 8:20-cv-00457-JLS-ADS Document 66 Filed 02/24/21 Page 2 of 2 Page ID #:596




1     M. Stoos, with prejudice. Each party will bear its own costs and attorney fees in connection
2     with this stipulated dismissal.
3

4     Dated: February 23, 2021                          TAYLOR & RING
5
                                                        By: /s/ David M. Ring
6
                                                          David M. Ring
7                                                         Neil K. Gehlawat
8
                                                          Attorneys for Plaintiff

9     Dated: February 24, 2021                                  THE DOMINGUEZ FIRM
10

11                                                      By: /s/ - Olivier A. Taillieu
12
                                                          Olivier A. Taillieu
                                                          Attorneys for Plaintiff
13

14    Dated: February     24, 2021                              DALEY & HEFT, LLP
15

16                                                      By: /s/ Lee H. Roistacher______
17
                                                           Lee H. Roistacher
                                                           Joseph M. Radochonski
18                                                         Attorneys for Defendant Xavier Aguirre
19

20
                                                        XAVIER BECERRA
21                                                      Attorney General of California
22

23    DATED: February 24, 2021                          By:     \s\ David Adida
                                                                DAVID ADIDA
24
                                                                Deputy Attorney General
25                                                              Attorneys for Defendants CHP
26
                                                                Captain Ryan B. Shackleford, CHP
                                                                Lieutenant Aaron S. Knarr, CHP
27
                                                                Lieutenant Gustavo Torres, and CHP
28                                                              Sergeant Scott M. Stoos


                                                       2

                                 STIPULATION OF DISMISSAL [FRCP 41(a)(1)(A)(ii)]
